Citation Nr: 0830160	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for diabetic nephropathy with hypertension.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for diabetic peripheral neuropathy right upper 
extremity.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for diabetic peripheral neuropathy left upper 
extremity.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for diabetic peripheral neuropathy right lower 
extremity.  

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for diabetic peripheral neuropathy left lower 
extremity.  

7.  Entitlement to a compensable evaluation for erectile 
dysfunction.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from November 2005 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In the November 2005 rating 
decision, the RO denied an increased rating for diabetes 
mellitus and awarded service connection and assigned initial 
evaluations for the peripheral neuropathy, hypertension, and 
erectile dysfunction disabilities.  In the March 2006 rating 
decision, the RO denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In November 2005, the veteran filed a claim for a TDIU.  The 
only VA examinations of record are from February 2004 and 
October 2005.  These examination reports do not provide 
sufficient information for the Board to determine whether a 
TDIU is warranted.  Neither the Board nor the veteran is 
competent to add an unsubstantiated medical opinion to the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  

In October 2005, the veteran underwent VA examinations as to 
his service connected disabilities.  In general, the 
examiners did not address whether the veteran's service 
connected disabilities render him unable to secure and follow 
a substantially gainful occupation.  The genito-urinary and 
peripheral nerve examination reports express an opinion 
regarding the effect of the veteran's service connected 
disabilities on his daily activities and/or usual occupation 
in terms of his retired status.  The veteran's retired status 
is not probative as to whether his service connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.  

Whether a TDIU is warranted depends on whether the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16.  That the veteran has retired or has non-
service connected disabilities does not preclude a TDIU.  In 
order to be granted a TDIU, the veteran's service- connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

TDIU is essentially a disability rating.  Hence, the Board 
finds that the issue of whether a TDIU is warranted is 
inextricably intertwined to the veteran's claims on appeal 
for higher ratings for his various service-connected 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This examination may provide more 
information regarding the veteran's service connected 
disabilities.  

Furthermore, considering that the most recent examinations 
that address the extent of those disabilities is now nearly 
three years old, the Board requires more contemporaneous 
examinations so that the decisions rendered will be fully 
informed ones.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, the record is absent for any evidence that VCAA 
notice was provided to the veteran with regard to his claim 
for a TDIU.  Also lacking is fully compliant VCAA notice with 
regard to his claim for an increased rating for his diabetes 
mellitus.  

In that regard, the only notice letter, that from September 
2005, provides only that "to establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service connected disability 
has gotten worse."  This is the type of notice that has been 
determined to be insufficient as applied to claims for an 
increased rating.  See Vazques- Flores v. Peake, 22 Vet. App. 
37 (2008).  

Finally, on remand the veteran should also be provided with 
notice as to how VA assigns effective dates and disability 
ratings in compliance with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
him with VCAA notice as to the evidence 
necessary to substantiate his claims for a 
TDIU and for a higher rating for his 
diabetes mellitus; this letter must also 
include notice as to how VA assigns 
disability ratings and effective dates 
with regard to the veteran's peripheral 
neuropathy, diabetes mellitus, residuals 
fracture left humerus, diabetic 
nephropathy with hypertension, and 
erectile dysfunction.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
disability caused by his peripheral 
neuropathy, diabetes mellitus, erectile 
dysfunction, left humerus fracture 
residuals, and diabetic nephropathy with 
hypertension, and to determine whether the 
veteran's service-connected disabilities 
render him unable to secure and follow a  
substantially gainful occupation.  

The examiner is specifically asked to 
state whether the veteran's service 
connected disabilities, without regard to 
his non service-connected disabilities, 
his age, or his retired status, render him 
unable to secure and follow a 
substantially gainful occupation.  

3.  Then readjudicate the veteran's claims 
on appeal.  If any of the benefits sought 
by the veteran are not granted in full, 
provide the veteran and his representative 
a supplemental statement of the case and 
allow for an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




